ROTHENBERG, J.
Jason and Jamie Giller appeal the trial court’s order allowing Anita Grossman, as trustee, to make a distribution of trust assets to their father, Brian Giller, and finding that Grossman did not need the court’s approval to make the distribution she had already decided to make. The order from which Jason and Jamie Giller appeal appears on its face to be permissive rather than mandatory in nature, and we are unable to determine that the trial court erred in allowing the distribution of assets without the benefit of a transcript from the relevant hearing on the issue, Applegate v. Barnett Bank of Tallahassee, *1052377 So.2d 1150, 1152 (Fla.1979).1 We accordingly affirm the order on appeal.
Affirmed.

. Because the court reporter was unavailable for the hearing, the appellants should have prepared a statement of the evidence or proceedings for this Court to review in lieu of an official transcript. Fla. R. App. P. 9.200(b)(4).